WHATLEY, Judge.
Antonio Williams appeals his conviction and sentence of one count of child abuse in violation of section 827.04(1), Florida Statutes (1995).
Williams argues that the trial court improperly ranked his offense as a level seven offense pursuant to the statutory offense severity ranking chart of section 921.0012, Florida Statutes (1995). He bases his argument on the fact that although section 827.04(1) is listed as a level seven offense, the descriptive portion of the ranking chart does not include the manner in which he was charged with committing the offense. We reject Williams’ argument. The descriptive portion of section 921.0012 is intended as an aid in reference only; the numerical statutory listing is controlling. See Hicks v. State, 711 So.2d 1366, 1367 (Fla. 3d DCA 1998).
We remand for reconsideration of the sentence, however, because the offense was committed in February 1996. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
Conviction affirmed; sentenced remanded.
FULMER, A.C.J., and DAVIS, J., Concur.